328 S.W.3d 738 (2010)
Bridget Anne LUCKEY, et al., Appellant,
v.
Delores SANTELLAN, et al., Respondents.
No. WD 71653.
Missouri Court of Appeals, Western District.
December 14, 2010.
Rehearing Denied February 1, 2011.
Dennis G. Muller, for Appellant.
Matthew F. Mulhern, for Respondent, Delores Santellan.
Mark D. Chuning, for Respondent, Janice Holsten.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Bridget Luckey appeals the trial court's judgment dismissing her personal injury claim for failure to comply with the court's orders requiring her to provide supplemental responses to discovery requests. On appeal, Luckey claims that the trial court abused its discretion in dismissing her action with prejudice without a hearing and in entering the underlying discovery orders. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).